Citation Nr: 0632726	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-12 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a skin disorder to the 
feet. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
March 1972.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In November 2005, the Board confirmed the RO's denials of 
service connection for pseudofolliculitis barbae and 
hemorrhoids.  In addition, the RO resolved the issues of 
service connection for schizoaffective disorder, service 
connection for venereal warts, and entitlement to nonservice-
connected pension in the veteran's favor.  Consequently, none 
of these issues are currently before the Board.


FINDING OF FACT

There is no competent evidence that the veteran has ever been 
diagnosed with any skin disorder of the feet.


CONCLUSION OF LAW

Service connection for a skin disorder to the feet is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA notice letters dated in July 
2001, April 2004, and November 2005, as well as information 
provided in the rating decision, statement of the case (SOC), 
and supplemental statements of the case (SSOCs), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the July 2005 SSOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the April 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that supports the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO issued its initial July 2001 
VCAA notice before the September 2001 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in the 
subsequent VCAA letters, there is no indication or allegation 
that doing so resulted in prejudice to the veteran. 

The Board notes that in the recent case of Overton v. 
Nicholson, No. 02-1814 (September 22, 2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that although the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence ultimately 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless. 

In August 2006, the RO provided the veteran with the notice 
required in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that any deficiency in the 
timing of this notice is harmless error.  Additionally, as 
the preponderance of the evidence is against service 
connection for a skin disorder to the feet, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and a recent VA examination.  The case was 
remanded twice to assist the veteran with his claim.  The 
Board attempted to obtain medical authorization from the 
veteran for private medical records from "R.R.," MD; 
however, the veteran stated his belief by way of March 2005 
correspondence that such records were unavailable due to the 
physician's retirement.  Therefore, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  
  
Although the veteran has requested another VA examination 
specific to his feet, the standards of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), are not met in this case.  See also 
38 C.F.R. § 3.159(c)(4).  SMRs are negative for any skin 
condition to the feet, as are post-service VA medical 
records.  As a whole, service and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, such that no basis for a 
VA examination is warranted.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from both 
the April 2004 and November 2005 remands.


Legal Criteria

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be:  (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The veteran asserts that he has a dry and itchy skin 
condition caused by mites affecting the top of his feet, as 
well as other areas of the body.  See December 2005 VA 
examination.  However, the claims folder is negative for any 
objective evidence of a skin condition to the feet.  In fact, 
upon objective examination of the veteran and a thorough 
review of the claims folder, the December 2005 VA examiner 
found evidence of wart-like lesions related to the veteran's 
service-connected venereal disease, but none of these lesions 
were located on the veteran's feet.  Similarly, VA outpatient 
records from September 2000 to April 2004 also fail to reveal 
treatment or findings regarding a skin disorder to the feet.  
Thus, absent evidence of a current disability, service 
connection cannot be granted for a skin disorder to the feet.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Board adds that although SMRs record treatment for 
various skin disorders to the groin, back, and chest areas, 
there is no complaint, treatment, or diagnosis of any skin 
disorder to the feet during service.  The veteran's personal 
belief that he has a current skin disorder to the feet 
related to his military service is not competent evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Even though the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  


ORDER

Service connection for a skin disorder to the feet is denied. 



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


